DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s reply regarding Application No. 15/128656 filed 14 October 2020 has been fully considered. Claim(s) 1 has been amended. Claim(s) 11-13, 20 have been confirmed as withdrawn. Claim 14 depends from withdrawn claim 13 which contains amendments. Claims 1-10, 14-19, 21 are currently being examined. In response to the amendments and statements on the record, the rejections under 35 USC 112b are withdrawn. In response to the amendments, the rejections under 35 USC 103 are modified.

Claim Rejections - 35 USC § 103
Claims 1-10, 14-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US 20120288718, already made of record), and further in view of Takano et al. ((WO 2012133234, using as translation US 20140302293, both already made of record, cited as WO’234), Hsu et al. (US 20120121889, already made of record) and Takeuchi et al. (US 20020059762, already made of record).

Takano discloses a coating composition of the surface protective layer contains a curable resin based on reactive (meth) acrylates, such as urethane (meth)acrylates that are not particularly limited,  (Takano Paras 58-62). Takano discloses the composition may further comprise cross-linking agents (Takano Para 57) and discloses isocyanates as cross-linking agents (Takano Para 137). Takano discloses covering a transparent resin layer with a resin layer that may be based on polycarbonate base urethane (meth)acrylate (Takano Paras 153-161). 
Takano does not explicitly disclose the urethane (meth)acrylate of the coating composition may be a polycarbonate (meth)acrylate .
WO’234 discloses a surface protection layer of a curable resin composition containing a polycarbonate (meth)acrylate (WO’0234 Paras 49-50) which may be a multifunctional polycarbonate base urethane (meth)acrylate (Takano Paras 65-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the polycarbonate (meth)acrylate of WO’234 as the multifunctional acrylate in Takano in order to gain the benefit of moldability and damage resistance as taught by WO’234 (WO’234 Para 71).
Takano in view of WO’234 does not explicitly disclose a single embodiment with a transferring base material, surface protective layer, and primer layer in order used for three-dimensional molding.
Hsu discloses composite films for insert molding comprising, in order, a carrier layer, release layer, hardening (protective) layer, ink layer, and adhesive layer (Hsu Paras 7-8).

Takano in view of WO’234 and Hsu does not explicitly disclose the surface protection layer may comprise isocyanate as a crosslinking agent.
Takeuchi discloses isocyanate may be used as a crosslinking agent with ionizing-radiation-curing resins including urethane (meth)acrylates and/or polyester (meth)acrylates in order to increase abrasion resistance (Takeuchi Para 49), such multi-part urethane compositions being usable for ionizing-radiation-curable resins used as surface protective layers (Takeuchi Paras 65, 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the isocyanate of Takeuchi in the surface protection layer of Takano in view of WO’234 and Hsu in order to gain the benefit of improved abrasion resistance and weatherability as taught by Takeuchi (Takeuchi Paras 49, 51).

Regarding claims 2, 3, Takano discloses the primer layer may be an acrylic polyol (Takano Paras 170, 290).

Regarding claims 4, 15, 16, Takano in view of WO’234, Hsu and Takeuchi discloses preferable amounts of isocyanate of 1 to 10 parts by weight per 100 parts by weight of the resin (Takeuchi Para 50).



Regarding claims 8, 19, Takano in view of WO’234, Hsu and Takeuchi disclose a release layer between the transferring substrate/carrier and the protective layer, with no additional layers therebetween (Takano Para 235, Hsu Para 8).

Regarding claims 6, 9, 18, Takano in view of WO’234, Hsu and Takeuchi disclose the surface protective layer may be provided with an irregularity surface (Takano Paras 231, 232) wherein the carrier sheet or release layer achieved by adding particles to the carrier film or release layer on the carrier film in order to create a surface roughness that is transferred to the hardening layer (Hsu Paras 4-6, 8). Hsu discloses the particles preferably have diameters of 1 to 5 microns (Hsu Paras 9, 12).

Regarding claims 7, 10 Takano in view of WO’234, Hsu and Takeuchi disclose a roughened surface as described above. The particles of Takano in view of WO’234, Hsu and Takeuchi have a preferred diameter of 1 to 5 microns (Hsu Paras 9, 12) and thus may be considered fine particles (Specification Pages 13-14 Paragraph 21).

Regarding claim 14, Takano in view of WO’234, Hsu and Takeuchi disclose injection molding a work piece onto the transfer sheet, which is then peeled between the release layer and the protective layer to form a finished product (Takano Para 235, Hsu Para 15).

Response to Arguments
Applicant's arguments filed 14 October 2020 have been fully considered in light of the amendments and new grounds of rejection set forth above, but they are not persuasive. It is noted that Takano et al. recited above (WO 2012133234, using as translation US 20140302293, both already made of record, cited as WO’234), is not the same Takano cited in previous office actions.

On pages 7-8 of the response, applicant has stated on the record that “irregularity shape” is understood to mean a texture that produces a matte surface, such as from particles or beads. Accordingly, the rejection under 35 USC 112 has been withdrawn.

On pages 8-9 of the response, applicant argues that disclosure of polycarbonate in Takano is limited to the primer/ink layer. However, it is noted that Takano discloses additional embodiments where the urethane may be based on curable resins that are not particularly limited (Takano Paras 58-63), such as polycarbonate (meth)acrylate as taught by WO’234 (WO’234 Para 71).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.D.L/Examiner, Art Unit 1787        

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787